                                              Case 5:20-cv-02844-VKD Document 6 Filed 08/04/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6                                            SAN JOSE DIVISION

                                   7

                                   8         KHALIFAH E.D. SAIF'ULLAH,                         Case No. 20-cv-02844-VKD
                                                          Plaintiff,
                                   9
                                                                                               ORDER OF REASSIGNMENT TO A
                                                   v.                                          DISTRICT JUDGE
                                  10

                                  11         JOHNSON & JOHNSON ETHICON, INC.,
                                             et al.,
                                  12
Northern District of California




                                                          Defendants.
 United States District Court




                                  13

                                  14            Plaintiff Khalifah Saif’ullah, a state prisoner proceeding pro se, filed this civil rights action

                                  15   under 42 U.S.C. § 1983 against Johnson & Johnson and its subsidiary, Webster Surgery Center

                                  16   Pinole, Collin Mbanugo, San Quentin State Prison, and the California Department of Corrections

                                  17   and Rehabilitation for injuries sustained from an allegedly defective product, i.e, a hernia mesh

                                  18   implant. Dkt. No. 1. However, plaintiff’s claims for strict product liability and negligence are not

                                  19   cognizable under § 1983 and must be dismissed.

                                  20            All named parties, including unserved defendants, must consent to magistrate judge

                                  21   jurisdiction before a magistrate judge may hear and decide a case. See 28 U.S.C. § 636(c)(1);

                                  22   Williams v. King, 875 F.3d 500, 501–04 (9th Cir. 2017) (magistrate judge lacked jurisdiction to

                                  23   dismiss case on initial review because unserved defendants had not consented to proceed before

                                  24   magistrate judge). As it appears that this case requires a decision that disposes of the claims

                                  25   against some or all of the defendants at this time, and because not all parties have consented to

                                  26   magistrate judge jurisdiction, the matter must be reassigned to a district judge.

                                  27            Accordingly, the Clerk shall reassign this case to a district judge pursuant to the Court’s

                                  28   ///
                                           Case 5:20-cv-02844-VKD Document 6 Filed 08/04/20 Page 2 of 2




                                   1   assignment plan.

                                   2          IT IS SO ORDERED.

                                   3   Dated: August 4, 2020

                                   4

                                   5
                                                                                      VIRGINIA K. DEMARCHI
                                   6                                                  United States Magistrate Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                             2
